DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 15-24 and 26-30 are rejected under 35 U.S.C. §103 as being unpatentable over Nam et al. (US 2020/0112917 A1) hereinafter “Nam” in view of Ang et al. (US 2021/0321330 A1) hereinafter “Ang ‘30”
As per claim 1, Nam discloses a method for wireless communications by a user equipment (UE), comprising: 
determining reference signal (RS) monitoring occasions (Nam, [0072], if the UE receives a wakeup signal in a monitoring occasion defined by the wakeup signal resource configuration and successfully decodes the wakeup signal according to decoding parameters defined by the wakeup signal resource configuration, the UE may determine that the wakeup signal is intended for the UE)
Nam does not explicitly disclose monitoring, while the UE is in an idle or inactive mode, the RS monitoring occasions for RS for tracking purposes and for an indication the UE is to wake up to process additional signaling.
Ang ’30 discloses monitoring, while the UE is in an idle or inactive mode, the RS monitoring occasions for RS for tracking purposes and for an indication the UE is to wake up to process additional signaling (Ang ’30, [0055] The UE may also be configured to monitor reference signals, such as a tracking reference signal (TRS), when the UE is in the inactive mode or the idle mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘30 related to monitor, while the UE is in an idle or inactive mode, the RS monitoring occasions for RS for tracking purposes and for an indication the UE is to wake up to process additional signaling and have modified the teaching of Nam in order to improve power efficiency [0005]

As per claim 2, Nam in view of Ang ’30 disclose the method of claim 1, wherein the RS for tracking purposes comprises an RS used by the UE for one or more of a time tracking loop update, frequency tracking loop update, or an automatic gain control (AGC) update (Ang ‘30, [0071], The TRSs can drive the frequency tracking loops (FTLs) and time tracking loops (TTLs))

As per claim 3, Nam in view of Ang ’30 disclose the method of claim 1, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up comprise different orthogonal frequency division multiplexed (OFDM) symbols (Ang ‘30, [0055], A tracking reference signal includes four OFDM symbols in two consecutive slots)

As per claim 4, Nam in view of Ang ’30 disclose the method of claim 3, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using a same sequence (Ang ’30, [0069], a transmitted PDCCH-demodulation reference signal (DM-RS) may also be used for loop refinement)

As per claim 10, Nam in view of Ang ’30 disclose the method of claim 1, wherein detecting an RS for an indication the UE is to wake up triggers decoding of one or more of a paging physical downlink control channel (PDCCH) or a paging message in a subsequent paging occasion (Ang ’30, [0054], During the paging occasion, the UE decodes a physical downlink control channel (PDCCH) to obtain paging downlink control information (P-DCI))

As per claim 11, Nam in view of Ang ’30 disclose the method of claim 1, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are associated with a same group of UEs sharing a same paging occasion (Ang ’30, The TRS may be aligned with the paging occasion or aligned with a PDSCH associated with the paging occasion)

A per claim 12, Nam in view of Ang ’30 disclose the method of claim 1, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are associated with different groups of UEs sharing a same paging occasion (Ang ’30, [0064], a different TRS 42 may be associated with different groups)

As per claim 13, Nam in view of Ang ’30 disclose the method of claim 1, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are received on overlapping time and frequency domain resources (Ang ’30, claim 14, in which the TRS and the PDSCH overlap in time)

As per claim 15, Nam in view of Ang ’30 disclose the method of claim 13, wherein the RS for an indication the UE is to wake up serves as the RS for tracking purposes when a collision exists between resources for the RS for tracking purposes and resources for the RS for an indication the UE is to wake up (Ang ’30, [0013], configure a tracking reference signal (TRS) with respect to a paging occasion for an idle/inactive mode user equipment (UE))

As per claim 16, Nam in view of Ang ’30 disclose the method of claim 1, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up comprise RSs decoded using a same sequence and transmitted to the UE in a same set of resource elements in a resource block and a same set of orthogonal frequency division multiplexed (OFDM) symbols in a slot (Ang ‘30, [0055], A tracking reference signal includes four OFDM symbols in two consecutive slots)

As per claim 17, Nam in view of Ang ’30 disclose the method of claim 16, wherein the RS for tracking purposes is transmitted periodically, and RSs for an indication the UE is to wake up is transmitted between different RSs for tracking purposes (Ang ’30, [0007], transmitting the tracking reference signal during a paging cycle corresponding to the paging occasion)

As per claim 18, Nam in view of Ang ’30 disclose the method of claim 16, further comprising: attempting to process paging messages when the RS for tracking purposes is received (Ang ’30, [0054], decode the physical downlink shared channel (PDSCH) to obtain the paging message)  

As per claim 19, Nam in view of Ang ’30 disclose the method of claim 1, further comprising: receiving information about the RS for tracking purposes and the RS for an indication the UE is to wake up in one or more of a system information block (SIB) or unused bits in a downlink control information (DCI) message format (Ang ’30, [0071] A PDSCH may carry other system information (OSI)/system information block (SIB) within a paging cycle)

As per claim 20, Nam in view of Ang ’30 disclose the method of claim 19, wherein the information includes sequence generation information for sequences used to decode the RS for tracking purposes and the RS for an indication the UE is to wake up (Ang ’30, [0054], decode the physical downlink shared channel (PDSCH) to obtain the paging message) 

As per claim 21, Nam in view of Ang ’30 disclose the method of claim 19, wherein the information includes one or more of a set of candidate tracking reference signals (TRSs) or channel state information (CSI) reference signals (RSs) (CSI-RSs) (Ang ’30, [0060], It is desirable to make a tracking reference signal/channel state information reference signal (TRS/CSI-RS) available to idle/inactive mode UEs to help with tracking loops)

As per claim 22, Nam in view of Ang ’30 disclose the method of claim 21, wherein the one or more of the set of candidate TRSs or CSI-RSs is signaled in one or more of reserved bits in a DCI message or a short message field in the DCI message (Ang ’30, [0060], Reserved bits in DCI format 1_0 for the short message may be used)

As per claim 23, Nam discloses a method for wireless communications by a network entity, comprising: 
identifying reference signal (RS) monitoring occasions for a user equipment (UE) (Nam, [0072], If the UE receives a wakeup signal in a monitoring occasion defined by the wakeup signal resource configuration…the UE may determine that the wakeup signal is intended for the UE)
Nam does not explicitly disclose in an idle or inactive mode.
Ang ’30 discloses identifying reference signal (RS) monitoring occasions in an idle or inactive mode (Ang ’30, [0055], monitor reference signals, such as a tracking reference signal (TRS), when the UE is in the inactive mode or the idle mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘30 related to identify reference signal (RS) monitoring occasions in an idle or inactive mode and have modified the teaching of Nam in order to improve power efficiency [0005]
Nam in view of Ang ’30 disclose transmitting, to the UE while the UE is in an idle or inactive mode, RSs in the identified RS monitoring occasions, wherein the RS monitoring occasions are associated with RS for tracking purposes and RS for an indication the UE is to wake up to process additional signaling (Ang ’30, [0055] The UE may also be configured to monitor reference signals, such as a tracking reference signal (TRS), when the UE is in the inactive mode or the idle mode)

As per claim 24, Nam in view of Ang ’30 disclose the method of claim 23, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up comprise one of: different orthogonal frequency division multiplexed (OFDM) symbols, or different resource elements in a resource block on a same set of orthogonal frequency division multiplexed (OFDM) symbols (Ang ‘30, [0055], A tracking reference signal includes four OFDM symbols in two consecutive slots)

As per claim 26, Nam in view of Ang ’30 disclose the method of claim 23, wherein transmitting an RS for an indication the UE is to wake up triggers, at the UE, decoding of a paging physical downlink control channel (PDCCH) and a paging message in a subsequent paging occasion (Ang ’30, [0054], During the paging occasion, the UE decodes a physical downlink control channel (PDCCH) to obtain paging downlink control information (P-DCI))

As per claim 27, Nam in view of Ang ’30 disclose the method of claim 23, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are transmitted on overlapping time and frequency domain resources (Ang ’30, claim 14, in which the TRS and the PDSCH overlap in time)

As per claim 28, Nam in view of Ang ’30 disclose the method of claim 23, further comprising: transmitting, to the UE, information about the RS for tracking purposes and the RS for an indication the UE is to wake up in one or more of a system information block (SIB) or unused bits in a downlink control information (DCI) message format (Ang ’30, [0071] A PDSCH may carry other system information (OSI)/system information block (SIB) within a paging cycle)

As per claim 29, Nam discloses an apparatus for wireless communications by a user equipment (UE), comprising: 
a processor (Nam, [0007], a processor) configured to: 
determine reference signal (RS) monitoring occasions (Nam, [0072], If the UE receives a wakeup signal in a monitoring occasion defined by the wakeup signal resource configuration…the UE may determine that the wakeup signal is intended for the UE)
Nam does not explicitly disclose monitoring, while the UE is in an idle or inactive mode, the RS monitoring occasions for RS for tracking purposes and for an indication the UE is to wake up to process additional signaling.
Ang ’30 discloses monitoring, while the UE is in an idle or inactive mode, the RS monitoring occasions for RS for tracking purposes and for an indication the UE is to wake up to process additional signaling (Ang ’30, [0055] The UE may also be configured to monitor reference signals, such as a tracking reference signal (TRS), when the UE is in the inactive mode or the idle mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘30 related to monitor, while the UE is in an idle or inactive mode, the RS monitoring occasions for RS for tracking purposes and for an indication the UE is to wake up to process additional signaling and have modified the teaching of Nam in order to improve power efficiency [0005]
Nam in view of Ang ‘30 disclose a memory (Nam, [0007], memory coupled with the processor)
As per claim 30, Nam discloses an apparatus for wireless communications by a network entity, comprising: a processor (Nam, [0007], a processor) configured to: 
identify reference signal (RS) monitoring occasions for a user equipment (UE) (Nam, [0072], If the UE receives a wakeup signal in a monitoring occasion defined by the wakeup signal resource configuration…the UE may determine that the wakeup signal is intended for the UE)
Nam does not explicitly disclose in an idle or inactive mode.
Ang ’30 discloses identifying reference signal (RS) monitoring occasions in an idle or inactive mode (Ang ’30, [0055], monitor reference signals, such as a tracking reference signal (TRS), when the UE is in the inactive mode or the idle mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘30 related to identify reference signal (RS) monitoring occasions in an idle or inactive mode and have modified the teaching of Nam in order to improve power efficiency [0005]
Nam in view of Ang ’30 disclose transmitting, to the UE while the UE is in an idle or inactive mode, RSs in the identified RS monitoring occasions, wherein the RS monitoring occasions are associated with RS for tracking purposes and RS for an indication the UE is to wake up to process additional signaling (Ang ’30, [0055] The UE may also be configured to monitor reference signals, such as a tracking reference signal (TRS), when the UE is in the inactive mode or the idle mode)
and a memory (Nam, [0007], memory coupled with the processor)

Claims 5-9, 14 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Nam (US 2020/0112917 A1) in view of Ang ’30 and further in view of Ang et al. (US 2020/0221384 A1) hereinafter “Ang ‘84”
As per claim 5, Nam in view of Ang ’30 disclose the method of claim 3, they do not explicitly disclose wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences.
Ang ’84 discloses wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences (Ang ’84, [0095], the P-TRS communicated during the wake-up signal occasion might not be used for the WUS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘84 related to wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences and have modified the teaching of Nam and Ang ’30 in order to improve power efficiency [Abstract]

As per claim 6, Nam in view of Ang ’30 disclose the method of claim 1, they do not explicitly disclose wherein the RS for tracking purposes and the RS for an indication the UE is to wake up comprise different resource elements in a resource block on a same set of orthogonal frequency division multiplexed (OFDM) symbols. 
Ang ’84 discloses wherein the RS for tracking purposes and the RS for an indication the UE is to wake up comprise different resource elements in a resource block on a same set of orthogonal frequency division multiplexed (OFDM) symbols (Ang ’84, [0047], each time slots includes a resource block (RB) (also referred to as physical RBs (PRBs)) that extends 12 consecutive subcarriers. The resource grid is divided into multiple resource elements (REs). The number of bits carried by each RE depends on the modulation scheme)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘84 related to wherein the RS for tracking purposes and the RS for an indication the UE is to wake up comprise different resource elements in a resource block on a same set of orthogonal frequency division multiplexed (OFDM) symbols and have modified the teaching of Nam and Ang ’30 in order to improve power efficiency [Abstract]

As per claim 7, Nam in view of Ang ’30 and Ang ’84 disclose the method of claim 6, wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences (Ang ’84, [0095], the P-TRS communicated during the wake-up signal occasion might not be used for the WUS)

As per claim 8, Nam in view of Ang ’30 disclose the method of claim 1, they do not explicitly disclose wherein the RS monitoring occasions for RS for tracking purposes occurs at a different periodicity than RS monitoring occasions for RS for an indication the UE is to wake up. 
Ang ’84 discloses wherein the RS monitoring occasions for RS for tracking purposes occurs at a different periodicity than RS monitoring occasions for RS for an indication the UE is to wake up (Ang ’84, [0100], the wake-up signal occasion may have a preconfigured BWP that may be different than the active BWP for the on-duration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘84 related to wherein the RS monitoring occasions for RS for tracking purposes occurs at a different periodicity than RS monitoring occasions for RS for an indication the UE is to wake up and have modified the teaching of Nam and Ang ’30 in order to improve power efficiency [Abstract]

As per claim 9, Nam in view of Ang ’30 and Ang ’84 disclose the method of claim 8, wherein the RS for an indication the UE is to wake up is received when the UE is paged (Ang ’30, [0007], transmitting the tracking reference signal during a paging cycle corresponding to the paging occasion)

As per claim 14, Nam in view of Ang ’30 disclose the method of claim 13, they do not explicitly disclose wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences. 
Ang ’84 discloses wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences (Ang ’84, [0095], the P-TRS communicated during the wake-up signal occasion might not be used for the WUS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘84 related to wherein the RS for tracking purposes and the RS for an indication the UE is to wake up are demodulated using different sequences and have modified the teaching of Nam and Ang ’30 in order to improve power efficiency [Abstract]

As per claim 25, Nam in view of Ang ’30 disclose the method of claim 23, they do not explicitly disclose wherein the RS monitoring occasions for RS for tracking purposes occurs at a different periodicity than RS monitoring occasions for RS for an indication the UE is to wake up. 
Ang ’84 disclose wherein the RS monitoring occasions for RS for tracking purposes occurs at a different periodicity than RS monitoring occasions for RS for an indication the UE is to wake up (Ang ’84, [0100], the wake-up signal occasion may have a preconfigured BWP that may be different than the active BWP for the on-duration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ang ‘84 related to wherein the RS monitoring occasions for RS for tracking purposes occurs at a different periodicity than RS monitoring occasions for RS for an indication the UE is to wake up and have modified the teaching of Nam and Ang ’30 in order to improve power efficiency [Abstract]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462